Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022, has been entered.
Applicants’ submission includes an amendment, in which claims 1-5 and 15 have been canceled, and claims 6, 10, and 16 have been amended.
No new claims have been added; claims 6-14 and 16 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Withdrawn Objection and Rejections
	The following objection and rejections of record, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ cancellation of claims 1-5 and 15 and of Applicants’ amendments to claims 6, 10, and 16:
	a. The objection to claim 1 for the informality therein; 
	b. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claims 6-9 and 15;
	c. The 35 U.S.C. 103 rejection of claims 1, 5, and 15 as being unpatentable over Chesneau et al. (U. S. Patent Publication No. 2002/0172637);
	d. The 35 U.S.C. 103 rejection of claims 1-3, 5, 15, and 16 as being unpatentable over Kumara (U. S. Patent Publication No. 2012/0177923);
	e. The 35 U.S.C. 103 rejection of claims 1, 2, 4-7 and 10-16 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498); and
	f. The 35 U.S.C. 103 rejection of claims 8 and 9 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498) as applied to claim 6, and further in view of Humblot et al. (GB 2 269 116).
	
Allowable Subject Matter
Claims 6-14 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, neither of the aforementioned references, nor the prior art of record, teach or suggest Applicants’ claimed catalyst.  For example, while Tanba et al. teach a catalyst comprising a porous carbon material and a metal compound supported thereon, this reference does not teach or suggest the limitations of Applicants’ claims regarding the specifically claimed resistance value and mesopore volume of the porous carbon material.  Humblot et al. do not cure the deficiencies of Tanba et al.
 As claims 1-5 and 15 have been canceled, the teachings of Chesneau et al. and Kumara no longer apply to Applicants’ presently pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 26, 2022